Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-28-2006

USA v. Purdie
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2762




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Purdie" (2006). 2006 Decisions. Paper 679.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/679


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                     __________

                         No. 05-2762
                         __________


              UNITED STATES OF AMERICA

                               v.

                   JUANTESHA PURDIE,

                               Appellant

                         __________

        On Appeal from the United States District Court
           for the Western District of Pennsylvania
               (D.C. Criminal No. 04-cr-00050-2)
        District Judge: Honorable Terrence F. McVerry
                         __________

          Submitted Under Third Circuit LAR 34.1(a)
                      on May 16, 2006

Before: RENDELL, VAN ANTWERPEN and WEIS, Circuit Judges.

                    (Filed: July 28, 2006)

                         __________

                 OPINION OF THE COURT
                       __________
RENDELL, Circuit Judge.

              Juantesha Purdie was convicted of bank robbery in violation of

18 U.S.C. § 2113(a). The District Court sentenced her to 37 months imprisonment, based

on an advisory United States Sentencing Guidelines range as well as the other

18 U.S.C. § 3553(a) factors to be considered in light of United States v. Booker, 125
S. Ct. 738 (2005). The 37-month sentence imposed by the District Court lies within the

guidelines range (37 to 46 months) and Purdie does not argue that the range was

calculated incorrectly. On appeal, Purdie seeks remand for resentencing because the

sentence imposed was unreasonable due to the District Court’s inadequate consideration

of the other 18 U.S.C. § 3553(a) factors, notably, 18 U.S.C. § 3553(a)(1).1 For the

reasons that follow, we will affirm.



                                             I

       On March 2, 2004 in the Western District of Pennsylvania, Purdie was indicted on

two counts. Purdie was charged with conspiracy, in violation of 18 U.S.C. § 371, and

with bank robbery, in violation of 18 U.S.C. § 2113(a). On August 9, 2004, she pled

guilty to the bank robbery charge before the District Court and a Presentence



  1
    We have jurisdiction pursuant to 18 U.S.C. § 3742(a)(1). See United States v. Cooper,
437 F.3d 324 (3d Cir. 2006). In Cooper, we held that an appellate court has jurisdiction
to review the unreasonableness of a sentence, "whether within or outside the advisory
guidelines range" pursuant to 18 U.S.C. § 3742(a)(1). Id. at 328.


                                            2
Investigation Report was prepared. On October 19, 2004, Purdie filed her Position in

Regard to Sentencing Factors as well as a Motion for Downward Departure on seven

grounds: 1. First-Time Offender aberrant behavior; 2. Defendant’s youthful lack of

guidance; 3. Defendant’s minimal role; 4. Defendant’s lack of sophistication in

committing offence (sic); 5. Impact of defendant’s incarceration of minor child; 6.

Defendant’s remorse; and 7. Defendant’s solid employment record and naivete displayed

in committing offence (sic). On April 28, 2005, the District Court filed a Memorandum

Order denying Purdie’s Motion for Downward Departure. The Court recognized each of

the seven grounds put forth by Purdie, responding to each, and concluded that, viewed

together or separately, there was no justification for a downward departure.2 Also on

April 28, 2005, the District Court filed its Tentative Findings and Rulings in which it

determined a guidelines range of 37 to 46 months imprisonment based on an offense

level of 21 and a criminal history category of I.

       At the sentencing hearing on May 10, 2005, the Court adopted its tentative

findings and rulings, and the relevant findings in the presentence investigation report and

addendum and imposed a sentence of 37 months imprisonment. Additionally, the Court




  2
    After Purdie filed her Position with Regard to the Sentencing Factors and her Motion
for Downward Departure, but before the Court denied the motion, the Supreme Court
handed down it decision in United States v. Booker, 125 S. Ct. 738 (2005). The Judge
highlighted the importance and effect of the decision on the instant case, and
acknowledged his responsibility to now treat the guidelines as advisory and consider the
other § 3553(a) factors when imposing a sentence.

                                              3
ordered that Purdie pay, jointly and severally with Alexis McIntyre, who also participated

in the robbery, restitution in the amount of $70,580.

                                              II

              For a sentence to be reasonable under Booker, “[t]he record must

demonstrate the trial court gave meaningful consideration to the § 3553(a) factors,”

which include the range suggested by the sentencing guidelines. United States v. Cooper,

437 F.3d 324, 329 (3d Cir. 2006); 18 U.S.C. § 3742(a)(4). Neither party contends that,

here, the District Court incorrectly calculated the sentencing guidelines range. We then

consider whether the District Court gave “meaningful consideration” to the § 3553(a)

factors and to “any sentencing grounds properly raised by the parties which have

recognized legal merit and factual support in the record.” Id. at 329, 332 (internal

citations omitted). However, “there are no magic words that the district judge must

invoke when sentencing,” and the District Court need not mechanically state by rote that

it has considered each of the factors when issuing a sentence. Id. at 332. Finally, we

consider whether the District Court “reasonably applied [the § 3553(a) factors] to the

circumstances of the case.” Id. at 330. We apply a “deferential standard” in reviewing

the District Court’s application of the § 3553(a) factors, “[t]he trial court being in the best

position to determine the appropriate sentence in light of the particular circumstances of

the case,” and must affirm where the District Court issued a sentence “for reasons that are

logical and consistent with the factors set forth in section 3553(a).” Id. at 330. The party

that challenges the sentence has the burden of proving that it is unreasonable. Id. at 332.

                                               4
                                             III

       Purdie argues that the sentence imposed by the District Court was unreasonable.

She contends that the District Court did not adequately consider all of the

18 U.S.C. § 3553(a) factors, most notably, “the nature and circumstances of the offense

and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

Specifically, she claims that the Judge only considered the § 3553(a) factors in the

Court’s Memorandum Order in which he denied the defendant’s motion for downward

departure, but not during sentencing. Purdie also argues that evidence on the record with

regard to § 3553(a)(1) merits a sentence that is less than what is called for by the

sentencing guidelines range calculated by the District Court.

       As noted above, we review sentences for reasonableness according to Cooper.

While Purdie claims that the District Court did not sufficiently consider "the nature and

circumstances of the offense and the history and characteristics of the defendant," [18

U.S.C. § 3553(a)(1)], the record of the proceedings does not support this claim. The

Judge stated the following:

              We should also note having been delivered to my chambers
              just this morning three letters of recommendation on behalf of
              Miss Purdie, one from William B. Meekins, Junior, from the
              Garden City United Methodist Church; one from Calvin
              Bates, Chairman of the Ebenezer Baptist Church, Deacon
              Board; and another from Judith Bailey on behalf of Juantesha
              Purdie.

              The letters have all been read by the Court, and the Court
              appreciates the expressions of concern and consideration on
              behalf of Miss Purdie by these members of the community.
5
Ohio App. at 78-79.

Specifically addressing the § 3553(a) factors, the District Court added:

              In accordance with Section 3553 of the Sentencing Reform
              Act, in sentencing you, the Court has taken into consideration
              the following factors, the nature and circumstances of the
              offense as set forth in the indictment, the plea agreement, the
              plea hearing record, and the presentence investigation report,
              the history and characteristics of you, the defendant, which
              are set forth at length in the presentence investigation report,
              and which include your personal and family data, your
              physical condition, your mental an emotional health, your
              educational and vocational skills, and your employment
              record.

App. at 93-94.

              The sentence is based on the need to reflect the seriousness of
              the offense, to promote respect for the law, to provide just
              punishment for the offense, to afford adequate deterrence to
              criminal conduct, to protect the public from further crimes by
              you, and to provide you with needed educational or vocational
              training, medical care, or other correctional training,...and,
              lastly, the need to provide restitution to the victim of this
              offense.

App. at 97. We are satisfied that the Judge gave meaningful consideration to each of the

§ 3553(a) factors in Purdie’s case.

       Finally, we examine the application of the § 3553(a) factors to the circumstances

of Purdie’s case. Before issuing the defendant’s sentence, the Judge stated that he

considered imposing a sentence that was shorter than what was provided for according to

the guidelines range, but he could not justify it. He found that Purdie’s conduct

demonstrated that she was “enmeshed in the criminal conspiracy” from the very onset.


                                             6
The Judge found that Purdie had provided McIntyre with personal information about the

bank manager’s family and advice about how to accomplish the robbery; she did not

activate the alarm and she decided to fill the bag with $70,000. App. at 78-79. The Judge

imposed the minimum sentence within the sentencing guidelines range. We are

convinced that the District Court effectively applied the § 3553(a) factors to the

circumstances in Purdie’s case.

                                             IV

       We find that the District Court has demonstrated that it meaningfully considered

the necessary § 3553(a) factors and, applied them to the circumstances of the case in

determining a sentence for the Defendant. We conclude that the sentence imposed by the

District Court was reasonable.

       For the foregoing reasons, we will affirm the judgment of the District Court.

___________________




                                             7